Case: 12-10361     Date Filed: 11/14/2012        Page: 1 of 2

                                                                    [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-10361
                            ________________________

                         D.C. Docket No. 9:07-cv-81170-PCH



CLEARPLAY, INC.,
a Utah corporation,


                                        llllllllllllllllllllllllllllllllllllllllPlaintiff-Counter
                                 llllllllllllllllllllllllllllllllllllllllDefendant-Appellant,

                                       versus

NISSIM CORP.,
a Florida corporation,


                                    llllllllllllllllllllllllllllllllllllllllDefendant-Counter
                                    llllllllllllllllllllllllllllllllllllllllClaimant-Appellee,


MAX ABECASSIS,


                                   lllllllllllllllllllllllllllllllllllllllDefendant-Appellee.
                Case: 12-10361      Date Filed: 11/14/2012      Page: 2 of 2

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                   (November 14, 2012)

Before HULL and FAY, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:

       After full review and oral argument, we conclude that Plaintiff-Appellant

ClearPlay, Inc. has demonstrated no reversible error in the district court’s orders,

dated September 2, 2011 and December 21, 2011, granting summary judgment to

Defendants-Appellees Nissim Corp. and Max Abecassis.

       AFFIRMED.




       *
         Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.

                                              2